          Case 7:20-cv-05629-CS Document 42 Filed 05/21/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 WHEEL CHOICE, LLC,                                    Case No.: 7:20-cv-05629 (CS)

                                 Plaintiff,

                     -against-

 SAINTY GROUP (U.S.A.), INC., JIANGSU
 SAINTY MACHINERY and IMP. & EXP. CO.
 LTD. and CHOICE AUTO, INC.

                                 Defendants.


                         NOTICE OF DEFENDANT
          JIANGSU SAINTY MACHINERY AND IMP. & EXP. CO. LTD.’S
       MOTION TO DISMISS PLAINTIFF’S SECOND AMENDED COMPLAINT

       PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law in Support

of Defendant Jiangsu Sainty Machinery and Imp. & Exp. Co. Ltd.’s Motion to Dismiss Plaintiff’s

Second Amended Complaint, and all the prior pleadings and proceedings in this action, Defendant

Jiangsu Sainty Machinery and Imp. & Exp. Co. Ltd. (“Jiangsu”) will move this Court, before the

Honorable Cathy Seibel, United States District Judge, at the United States Courthouse for the

Southern District of New York, 300 Quarropas Street, White Plains, New York 10601-4150, at a

time to be determined by the Court, for an Order, pursuant to Rule 12(b)(6) of the Federal Rules

of Civil Procedure, dismissing the claims against Jiangsu in the Second Amended Complaint (Doc.

35) with prejudice and awarding such other relief as the Court may find proper.
        Case 7:20-cv-05629-CS Document 42 Filed 05/21/21 Page 2 of 2




Dated: New York, New York                Respectfully submitted,
       March 1, 2021
                                         ZHONG LUN NEW YORK LLP

                                   By:   /s/ Kenneth M. Katz
                                         Kenneth M. Katz
                                         Kerry J. Kaltenbach
                                         Two Wall Street, 21st Floor
                                         New York, NY 10005
                                         e-mail: kenkatz@zhonglun.com
                                         e-mail: kerrykaltenbach@zhonglun.com
                                         tel: (212) 380-8388
                                         fax: (212) 810-1995

                                         Leodis C. Matthews
                                         (pro hac vice admission anticipated)
                                         ZHONG LUN LAW FIRM LLP
                                         4322 Wilshire Blvd. Suite 200
                                         Los Angeles, CA 90025
                                         email: leodismatthews@zhonglun.com
                                         tel: (323) 930-5690
                                         fax: (323) 930-5693

                                         Attorneys for Defendant Jiangsu Sainty
                                         Machinery and Imp. & Exp. Co. Ltd.




                                     2
